[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 308 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 309 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 310 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 311 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 312 
The plaintiff relies upon an express contract by which, as he alleges, the defendant engaged to cause him to be carried from New-York to San Francisco; and the single question of law involved in the case is, whether there was evidence of such a contract proper to be submitted to the jury. If it should be conceded that there was no such connection between the three lines of transportation as would entitle the defendant, as the representative of the whole, to contract in their behalf for the carriage of persons and property the entire distance from New-York to California, it was yet quite competent for him to bind himself to the plaintiff by an express contract not only to carry him over his own proper portion of the line, but that the other transportation companies should successively take him up upon his arrival at the commencement of their respective routes, and carry him over the same until he should arrive at his destination at San Francisco. The English courts hold that where property is embarked upon a railroad or other line of transportation, addressed to a place beyond the terminus of the line, but which may be reached by other lines of carriage running in connection with it, a contract arises between the first mentioned company and the owner of the property that it shall be carried to its place of destination. (Muschamp v. TheLancaster and Preston Railway Company, 8 Mees.  Wels., 421;Watson v. Ambergate, c., Railway Company, 3 Eng. L. and Eq.R., 497); and *Page 313 
this court has determined that the agent of a railway company may bind his principals by a contract for carriage over other roads running in connection with his own. (Hart v. The Rensselaerand Saratoga Railroad Company, 4 Seld., 37.) The late Court of Errors, in my opinion very wisely, limited the English rule above mentioned, by holding that evidence was admissible to show that by the course of business a transportation line receiving property without any express contract, undertook only to carry it over its own line, and then place it in the hands of the carriers over the next route and that it discharged its obligation to the owners by delivering it to a responsible company next in order in its passage to the place of destination. (Van Santvoord v. StJohn, 6 Hill, 157.) All the cases assume that the company to which the goods are delivered may lawfully contract for the performance of the other lines running in connection with its own, as well as for its proper route; and there is no difference in principle, in this respect, between contracts for the carriage of persons and for the transportation of property.
But the defendant's counsel contends that the tickets which the plaintiff received for the passage over the several routes are, in themselves, written evidence of the bargains by which he engaged his passage, and that he is precluded from contradicting them by parol testimony of an entire contract with the defendant. We do not think this a sound position. The tickets do not purport to be contracts. They are rather in the nature of receipts for the separate portions of the passage money; and their office is to serve as tokens to enable the persons having charge of the vessels and carriages of the companies to recognize the bearers as parties who were entitled to be received on board. They are quite consistent with a more special bargain. Being the usual permits which were issued for the guidance of the masters of the vessels and the conductors of the carriages, they would necessarily be given to the passenger to facilitate the *Page 314 
transaction of the business, whatever the nature of his arrangement for passage may have been. Their character as mere tokens is shown by the fact that the defendant received them in large numbers of the Transit Company, not as an agent of that company for the purpose of making bargains in its behalf with others, but to furnish them to persons with whom he expected to deal on his own account. In Hart v. The Rensselaer andSaratoga Railroad Company, just referred to, the plaintiff had separate tickets for each of the roads over which she traveled, but she was permitted to recover against one of the companies, though unable to show that her baggage was lost on the route of that company. We do not say that the receiving of separate tickets for the different lines is not evidence of some weight upon the question whether the contract was entire, but we hold that it does not come within the rule which excludes parol testimony respecting a contract which has been reduced to writing.
There was positive evidence of a verbal contract between the plaintiff and Allen for carrying the former from New-York to San Francisco. The plaintiff applied at the office to obtain such passage, and he was promised it for $250. The tickets were then given him to secure his admission to the different vehicles of the line. In this, Allen professed to act as the agent or clerk of some one. So far as the steamships on the Atlantic were concerned, he was the agent of the defendant, and no question is made but that he was authorized to bind the defendant thus far. It is equally clear to my mind that he was authorized to bind him by contracts for carrying passengers across the isthmus. The Transit Company did not, as a general thing, sell any tickets to travelers, nor did they make any contracts for passage except with the defendant. To him they sold tickets, in the nature of permits for passage over their route, in such quantities as he chose to purchase. It is proved that neither he nor Allen were agents for the Transit *Page 315 
Company. When he dealt with a traveler, therefore, he bargained on his own account, and not on behalf of the Transit Company. He might have charged more or less than he paid that company. It was certainly possible for him to dispose of one of these permits by an arrangement, with the passenger, so special that the latter should have no recourse to him; but if he engaged in terms that the purchaser should be carried across the isthmus, and gave him one of the Transit Company's tickets to show his title to be admitted on board their boats and carriages, he was the principal in that contract and must answer for its breach. He placed these tickets in the hands of Allen, who was accustomed to deliver them to passengers in connection with such contracts as the one he made with the plaintiff. Allen admitted on his examination that he charged the gross sum of $250 for the entire passage, without any specification of the amount belonging to the separate branches of the line; and there is not the slightest evidence that on any occasion he sold the tickets to be taken at the risk of the passenger, or in connection with any arrangement except such as I have mentioned. The facts that the defendant purchased the tickets of the Transit Company; that he placed them in the hands of his agent Allen for delivery to passengers; that the latter was accustomed to dispose of them in connection with contracts for passage over the entire route, and that he transacted the business in an office occupied also by the defendant, and acted under his general direction, were sufficientprima facie to charge the defendant as principal in these contracts.
As the detention, which prevented the plaintiff from reaching the steamship Independence before she sailed, occurred upon the isthmus, the defendant is chargeable in this action when it is shown that such detention was a breach of his contract, even though it should be held that the plaintiff contracted with other parties for his passage upon the Pacific coast. But I think there was sufficient evidence to enable *Page 316 
the jury to find that the defendant was the principal in the contract which Allen made with the plaintiff for the entire passage. The terms of the card which was given to the plaintiff when he received his ticket, and of the advertisement which was posted at the door of the office, which the plaintiff read when he went to secure his passage, looked to contracts for the whole distance. The defendant's connection with the office and with Allen was sufficient prima facie to charge him with a knowledge of the contents of these papers, and he is to be looked upon as their author. Being known to both parties to the contract for passage, they afford the means of ascertaining what that contract was, if it were otherwise equivocal. If we add to this evidence the fact that the defendant was the owner of a moiety of two of the steamships which ran on the Pacific side, and that he was a party to the arrangement by which the Independence, owned substantially by the Schuylers, was employed in that navigation in connection with the other routes, a case was made out which was not only suitable for the consideration of the jury, but which in our opinion fully warranted the verdict which they gave.
The judgment of the Court of Common Pleas should be affirmed.
All the judges concurring,
Judgment affirmed.